DETAILED ACTION
Allowable Subject Matter
Claims 2, 4-7, 10, 12-15, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 8-9, 11, 16-17 and 19 is/are rejected under 35 U.S.C. 102a2 as being anticipated by US Patent Pub. 2015/0193693 A1 to Vasseur et al (“Vasseur”).
As to claim 1, Vasseur discloses a control method of an electronic apparatus, the control method comprising:
receiving, from a first external electronic apparatus and a second external electronic apparatus, a first artificial learning model and a second artificial learning model used by the first and second external electronic apparatuses, respectively, and a plurality of learning data stored in the first and second external electronic apparatuses (¶ 0096; Vasseur discloses providing local model parameters to the one or more training devices. See also Fig. 9, 915-920);
identifying first learning data, which corresponds to second learning data received from the second external electronic apparatus, among learning data received from the first external electronic apparatus (¶ 0096; Vasseur discloses the training devices generating performance metrics using the received local model parameters and receiving the performance metrics from the training devices.); 
training the second artificial intelligence model used by the second external electronic apparatus based on the first learning data (¶ 0096; Vasseur discloses the training devices generating performance metrics using the received local model parameters and receiving the performance metrics from the training devices.); and 
transmitting the trained second artificial intelligence model to the second external electronic apparatus (See Fig. 9, 930; ¶ 0096-0099). 
As to claim 3, Vasseur discloses wherein the identifying of the first learning data comprises:  comparing at least one of an input value or a label value included in the second learning data with an input value and a label value included in the learning data received from the first external electronic apparatus; and identifying the first learning data based on a result of the comparing (See Claim 5).  
As to claim 8, Vasseur discloses wherein the receiving of the first and second artificial intelligence models comprises: 
based on a predetermined time condition, receiving the first and second artificial intelligence models used by the first and second external electronic apparatuses (See Fig. 9; 915-920), respectively; 
receiving the plurality of learning data from the first and second external electronic apparatuses (915-920); and 
receiving first and second characteristic information of the first and second external electronic apparatuses (925), respectively. 
As to claim 9, Vasseur discloses all of the limitations of claim 1 and futher discloses an electronic apparatus comprising: a memory; a communicator; and a processor (¶ 0025).  
As to claim 11, the same rejection or discussion is used as in the rejection of claim 3. 
As to claim 16, the same rejection or discussion is used as in the rejection of claim 8. 
As to claim 17, the same rejection or discussion is used as in the rejection of claim 9.  
As to claim 19, the same rejection or discussion is used as in the rejection of claim 3.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624